Exhibit 99.1 PRESS RELEASE CSG Systems International Announces Trigger Event for Convertible Debt As Stock Price Exceeds the 130% Conversion Price Threshold ENGLEWOOD, Colo. (December 21, 2015) ¾ CSG Systems International, Inc. (NASDAQ: CSGS), a global provider of interactive transaction-driven solutions and services, today announced that the conversion price threshold requirements on its 3.0% Senior Subordinated Convertible Notes issued in March 2010, due March 1, 2017 (the “2010 Convertible Notes”) (CUSIP Number 126349 AC3), have recently been met.As a result, the 2010 Convertible Notes are convertible at the option of the holders beginning January 1, 2016 and through the fiscal quarter ending on March 31, 2016. Pursuant to the terms of the Indenture, prior to September 1, 2016, holders of the 2010 Convertible Notes can convert their securities at any time in the fiscal quarter following the period in which the price of CSG’s common stock trades over 130% of the conversion price for at least 20 consecutive trading days in the last 30 trading days of a fiscal quarter.As of December 16, 2015, the closing price of CSG’s common stock exceeded 130% of the conversion price for the required period, thus allowing for the 2010 Convertible Notes to be converted at the holder’s option during the quarter beginning January 1, 2016 and ending March 31, 2016. The conversion price was $22.94 at December 16, 2015, or 43.5933 shares per $1,000. Upon any conversion of the 2010 Convertible Notes, CSG will settle its conversion obligation as follows:(i) it is required to pay cash for 100% of the par value of the 2010 Convertible Notes that are converted; and (ii) to the extent the value of its conversion obligation exceeds the par value, it can satisfy the remaining conversion obligation in its common stock, cash, or any combination of its common stock and cash, at the discretion of CSG.
